 In the Matter of THE AJAx Box COMPANYandPAPERWORKERSDIvIsioN, LOCAL 208, IL'"TU-CIOCase No. 13-R-3100.-Decided October 26, 1945Pritzker, PritzkercCClinton,byMr. Stanford Clinton,of Chicago,Ill., for the Company.Mr. Hilding Schoen,of Chicago, Ill., for the CIO.Mr. George E. Higgins,of Chicago, Ill., for the AFL.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Paper Workers Division, Local 208,ILWU-CIO, herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Ajax Box Company, Chicago, Illinois, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Herman J. DeKoven, Trial Examiner.Said hearing was held at Chicago, Illinois, on July 13 and 16, 1945.The Company, the CIO, and Chicago Paper & Box Workers' UnionNo. 415, AFL, herein called the AFL, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Ajax Box Company, an Illinois corporation having its onlyplant at Chicago, Illinois, 1s engaged in the manufacture of corru-gated boxes and corrugated paper.During the year 1944, the Com-64N L. R.B,No 88670417-46-vol 64-32481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany purchasedraw materialsvalued inexcess of$400,000, of whichapproximately 90 percent was shipped from points outside the State,of Illinois.During the same period, the Company confpleted prod-ucts valuedin excessof $1,000,000, of which more than 50 percentwas shipped to points outside the State.II.THE ORGANIZATIONS INVOLVEDPaper Workers Division, Local 208, ILWU-CIO, affiliated withthe Congress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.Chicago Paper & Box Workers' Union No. 415, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as the,exclusive bargaining representative of certain of its employees untilthe CIO has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO seeks a unit comprising all production and maintenance,employees of the Company, including the assistant shipping clerks,the watchman-janitor, general foreman, assistant general foreman,the "roll stock foreman and slitter operator," the die cut foreman,and the printer slotter foreman, but excluding office and clerical em-ployees, shipping clerk, engineer, salesmen, sample man, executives,comptroller, purchasing agent, sales manager, production controlman, plant superintendent, and all other supervisory employees.-Contrary to the CIO's position, the Company contends that the gen-1The Field Examiner reportedthat the CIOsubmitted 38 application cards ; that thenames of 38 persons appearing on the cards were listed on the Company'spay roll of May26, 1945 ; that 9 of thecards weredated April 1945, 12 May 1945, 4 June 1945, and 13were undated;and that there were 46 employees in the alleged appropriate unit.The Field Examiner also reportedthat the AFLsubmitted 14 application cards ; thatthe names of 14 persons appearing on the cards were listed on the Company's pay roll ofMay 26, 1945;and that 14 of the cards were dated June 1945.The TrialExaminer stated that at the hearingthe AFLpresented 11 "additional appli-cation membership cards" ; that the names of 9 persons appearing on the cards were listedon the Company's pay roll "as of the week ending July27, 1945" ; that1 of the cards wasdated June 8, 1945, 1 June 18, 1945, 1 June 28, 1945,1 July 7, 1945, 2 "1945",and that3 were undated. THE AJAX BOX COMPANY483eral foreman and assistant general foreman should be excluded fromthe unit; the AFL takes no position with respect to these employees.Also contrary to the CIO's position, the AFL contends that the ship-ping clerk and the engineer should be included in the unit; the Com-pany takes no position with respect to them.General foreman and Assistant general foreman:These employeesdo similar work in different parts of the plant, and their duties andauthority are substantially the same, the general foreman having beengiven his title because he has greater seniority than the assistant gen-eral foreman.The general foreman supervises 8 employees, the as-sistant general foreman 18.Due to the manpower shortage they spend80 percent of their time actually operating machines; the balance oftheir time is occupied in supervision.Prior to the war and the result-ing critical manpower shortage, these employees were engaged entirelyin supervision.They have no authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, andthe record is not entirely clear as to whether they have authority ef-fectively to recommend such action.Although the general foremandenied that he had authority to make recommendations or that theplant superintendent ever advised him that he had such authority, hetestified that on several occasions he recommended the hiring of em-ployees who were later employed by the Company.While at one pointin his testimony he denied that he had ever made recommendations forthe discharge of an employee, at another point he admitted that ontwo occasions he recommended that employees be discharged, buthis recommendations were not followed, although the employees in-volved were reprimanded by the plant superintendent.The plant superintendent testified that both employees have author-ity to recommend effectively the hire, promotion, discharge, and dis-cipline of employees, and that in the past he had advised them that theyhad such authority.He cited several specific instances in which au-thority to recommend was exercised effectively by the general foreman,including at least five instances of recommendations for the dischargeof employees.He also testified concerning specific instances in whicheffective recommendations for the hiring, promotion, and transferof employees were made by the assistant general foreman. The testi-mony of the plant superintendent with respect to the assistant generalforeman was substantially corroborated by that employee.Under allthe circumstances disclosed by the record, we are convinced that boththe general foreman and the assistant general foreman are super-visory employees within the meaning of our usual definition.Ac-cordingly, we shall exclude them.Shipping clerk:The shipping department performs the usual func-tion of receiving raw materials and shipping finished products.Thegreaterportion of this department is located adjacent to the produc- 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion department.The shipping clerk has two assistants.The assistantshipping clerks as well as the shipping clerk are under the over-allsupervision of the plant superintendent, who also supervises the pro-duction and maintenance employees.The shipping clerk spends ap-proximately 70 percent of his time in manual labor and the balance inclerical work and in directing the work of the assistant shipping clerks;the assistant shipping clerks spend practically all their time in thephysical handling of materials and products.Both the shipping clerkand the assistant shipping clerks are paid on an hourly basis. The rateof pay of the assistant shipping clerks is equal to that of the productionand maintenance employees in the lower brackets, while the shippingclerk's rate is equal to that of the production and maintenance em-ployees in the higher brackets, althoughhis annualbonus rate is higherthan that of any other production and maintenance employee, includ-ing the generalforeman and the assistantgeneral foreman.He doesnot have authority to hire, promote, discharge, discipline, or otherwiseeffect changesin the status of employees, or effectivelyrecommendsuch action.The parties are in agreement that the assistantshippingclerks should be included in the unit.The shipping clerk withsimilarinterests is not a supervisory employee within the meaning of ourcustomary definition.Accordingly, we shall include him.Engineer:2The engineer is under the supervision of the plant super-intendent.The Company has two boilers which are operated by theengineer solely for the purpose of keeping machines used in the corru-gating of paper supplied with steam. The engineeralso mixes paste,which is a production operation, changes valves, and maintains thesteam lines on the corrugating machines.The engineer and the pro-duction and maintenance employees are engaged in closely relatedoperations, and are under the same supervision.Accordingly, we shallinclude the engineer in the unit.3We find that all production and maintenance employees of the Com-pany, including assistant shipping clerks; watchman-janitor; the "rollstock foreman and slitter operator", the die cut foreman, and theprinter slotter foreman; 4 shipping clerks; and engineer, but excludingoffice and clerical employees; salesmen, sample man, executives, comp-troller,purchasing agent, sales manager, production control man,plant superintendent, general foreman, assistant general foreman, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of enl-2The engineer is a member of the International Union of Operaticig Engineers, AFL,which organization disclaims any interest in the present proceeding, for the season thatthe engineer has signed an application for membership in theAFL, theintervening union.3CfMatterof TheRichmanBrothersCo, 59 N L It B 3394The parties agree to include these employeeswe are persuaded from the record thatthey arenot supervisory employees within the meaning of our customary definition. THE AJAX BOX COMPANY485ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Ajax BoxCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle 111, Sections 10 and 11, of said Rides and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tern-1norarily laid off, and including employees in the arms&i forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byPaper Workers Division, Local 208, ILWU-CIO, or by Chicago PaperBox Workers' Union No. 415, AFL, for the purposes of collectivebargaining, or by neither.MR. GERARD D. REII.r Y took no part in the consideration of the aboveDecision and Direction of Election.